Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 1 of 20 Page ID
                                 #:1308



  1   KENDALL BRILL & KELLY LLP
      Alan Jay Weil (63153)
  2    ajweil@kbkfirm.com
      Shauna E. Woods (300339)
  3    swoods@kbkfirm.com
      10100 Santa Monica Blvd., Suite 1725
  4   Los Angeles, California 90067
      Telephone: 310.556.2700
  5   Facsimile: 310.556.2705
  6 FINNEGAN, HENDERSON, FARABOW,
     GARRETT & DUNNER, LLP
  7 Mark  Sommers (pro hac vice forthcoming)
    mark.sommers@finnegan.com
  8 Patrick Rodgers (pro hac vice forthcoming)
    patrick.rodgers@finnegan.com
  9 901 New York Avenue, NW,
    Washington, DC 20001-4413
 10 Telephone: (202) 408-4064
    Facsimile: (202) 408-4400
 11 Morgan E. Smith (SBN 293503)
    morgan.smith@finnegan.com
 12 3300  Hillview Avenue
    Palo Alto, CA 94304
 13 Telephone: (650) 849-6600
    Facsimile: (650) 849-6666
 14
    Attorneys for Specially Appearing
 15 Defendant Le-Vel Brands, LLC
 16                             UNITED STATES DISTRICT COURT
 17                           CENTRAL DISTRICT OF CALIFORNIA
 18                                   SOUTHERN DIVISION
 19
 20 THRIVE NATURAL CARE, INC.,                       Case No. 2:21-CV-02022-DOC-KES
 21                    Plaintiff,                    DECLARATION OF DREW S.
                                                     HOFFMAN IN SUPPORT OF
 22               v.                                 OPPOSITION TO PLAINTIFF’S
                                                     MOTION FOR PRELIMINARY
 23 LE-VEL BRANDS, LLC,                              INJUNCTION
 24                    Defendant.                    [REDACTED VERSION]
 25                                                  Judge: Hon. David O. Carter
                                                     Hearing Date: April 12, 2021
 26                                                  Time: 8:30 a.m.
                                                     Crtrm.: 9D
 27
 28                        REDACTED VERSION OF DOCUMENT PROPOSED
                                   TO BE FILED UNDER SEAL
      603288558                                                   Case No. 2:21-CV-02022-DOC-KES
                                    DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 2 of 20 Page ID
                                 #:1309



  1                      DECLARATION OF DREW S. HOFFMAN
  2           I, Drew S. Hoffman, declare as follows:
  3           1.    I am the President and Chief Legal Officer at Le-Vel Brands, LLC
  4 (“Le-Vel”), where I have been employed since 2015. The facts in this declaration
  5 are based on my personal knowledge and/or documents regularly and
  6 contemporaneously maintained in the ordinary course of business by Le-Vel. If
  7 called upon to do so, I would testify competently to the facts contained in this
  8 declaration.
  9           2.    Le-Vel is a health and wellness lifestyle company founded in July 2012
 10 that offers a wide array of goods and services, including dietary and nutritional
 11 supplements (including capsules, powders, and gels, among others), vitamin skin
 12 patches, vitamins for the skin, snacks, skincare products, and related
 13 coaching/lifestyle/wellness programs, conventions, and educational materials.
 14           3.    Le-Vel formulates all of its products with high quality premium
 15 ingredients in order to provide its customers premium products that help them live
 16 happier and healthier lifestyles, both mentally and physically, and look and feel
 17 better.
 18           4.    Le-Vel operates (and always has operated) as a direct sales company
 19 that sells products directly to consumers through its website, https://thrivevitamin.le-
 20 vel.com/, and promotes its products primarily through a network of Independent
 21 Brand Promoters.
 22           5.    Unlike a traditional direct sales company (also referred to as “multi-
 23 level-marketing” companies, or “MLM” companies for short), Le-Vel’s promoters
 24 do not distribute or re-sell Le-Vel’s products, nor do they pay to become Le-Vel
 25 promoters. Instead, Le-Vel’s promoters advertise and promote Le-Vel’s products by
 26 sharing their experiences with Le-Vel’s products to potential customers. In other
 27 words, Le-Vel promoters share their positive experiences with potential customers
 28 in order to increase interest and visibility in Le-Vel as a company and Le-Vel’s
    603288558                                    1                Case No. 2:21-CV-02022-DOC-KES
                                 DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 3 of 20 Page ID
                                 #:1310



  1 products and to drive sales of Le-Vel’s products. Le-Vel refers to this as “social
  2 sharing,” and it is central to Le-Vel’s marketing for all of its products. “Social
  3 sharing” has always been vital to Le-Vel’s business model, so much so that Le-Vel’s
  4 product expansion is guided by introducing products capable of being “socially
  5 shared” by Le-Vel’s customers and promoters.
  6         6.    Once a customer is introduced to Le-Vel’s products, that customer must
  7 create an account on Le-Vel’s website and then purchase the product directly from
  8 Le-Vel.
  9         7.    Le-Vel’s promoters only receive commissions on purchases of
 10 Le-Vel’s products. Le-Vel’s promoter commissions are among the highest in the
 11 industry.
 12         8.    Le-Vel offers numerous rewards to its promoters for meeting certain
 13 milestones related to the sales of Le-Vel’s products. One such reward is what Le-
 14 Vel calls the “Auto Bonus.” Through this reward program, Le-Vel’s promoters can
 15 earn a monthly bonus towards a white or black BMW, Mercedes, Lexus, Cadillac,
 16 Audi, Tesla, Land Rover, or certain truck models. Attached as Exhibit 28 is a true
 17 and correct copy of the current Product Sheet providing additional details about Le-
 18 Vel’s Auto Bonus, including a description of the milestones a promoter must meet
 19 to qualify for the reward. Le-Vel has always offered an Auto Bonus or “Car Plan,”
 20 and, in fact, Le-Vel promoted the first iteration of its car plan on its original website
 21 http://thelvlife.com as the “#1 Industry Ranked Car Plan.” I understand that
 22 Plaintiff’s counsel alleges Le-Vel’s promotion of its “#1 Industry Ranked Car Plan”
 23 shows that Le-Vel started out by selling car insurance. Le-Vel does not sell, has
 24 never sold, and does not intend to sell car insurance. Le-Vel’s Car Plan/Auto Bonus
 25 is not related in any way to the sale or offer of car insurance, nor has it ever been.
 26         9.    One of Le-Vel’s founders, Jason Camper, was the former president of
 27 IsXperia and LifeCore Global—two supplement companies that naturally expanded
 28 into skincare products. I have known Mr. Camper since 2009, having represented
    603288558                               2              Case No. 2:21-CV-02022-DOC-KES
                                DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 4 of 20 Page ID
                                 #:1311



  1 him in the past on legal matters before joining Le-Vel. In my non-privileged
  2 conversations with Mr. Camper, Mr. Camper indicated that he drove the decision to
  3 expand into skincare products for those companies.
  4         10.   Similar to Le-Vel, IsXperia and LifeCore Global were MLMs that used
  5 independent promoters to promote its skincare and supplement products. Numerous
  6 customers and/or promoters from Mr. Camper’s prior supplement and skincare
  7 businesses who were familiar with Mr. Camper and his prior supplement and
  8 skincare businesses joined Le-Vel as customers and/or promoters.
  9         11.   Le-Vel’s first THRIVE-branded products were introduced in commerce
 10 in August 2012, shortly after Le-Vel was founded. The first products shipped and
 11 distributed were two THRIVE vitamin capsules—one for men and one for women.
 12 The men’s capsule was branded THRIVE with an “M” and the women’s capsule
 13 was branded THRIVE with a “W.” The second product was a powdered supplement
 14 shake also branded as THRIVE. Since their release in August 2012, Le-Vel has
 15 continuously offered and sold those THRIVE vitamins and shakes in the United
 16 States.
 17         12.   Attached as Exhibit 1 are true and correct copies of 91 different
 18 invoices dated August 24, 2012 through September 11, 2012 for Le-Vel’s THRIVE
 19 vitamins and THRIVE shakes. These invoices show the name and address of the
 20 customer (in the “Bill To” and “Ship To” boxes), the order number, the promoter
 21 number, the date ordered, the date shipped, the products, including the quantity
 22 ordered and shipped, and the price. Each invoice shows a price of $0 because the
 23 THRIVE products reflected in these invoices were distributed for free to Le-Vel’s
 24 interested promoters and customers. Attached as Exhibit 2 is an Excel spreadsheet
 25 summarizing the invoices attached as Exhibit 1, including the order number,
 26 promoter number, shipping street, shipping city, shipping state, billing state,
 27 shipping postal code, and order date, all of which correspond to the invoices
 28 attached as Exhibit 1. The product invoices attached as Exhibit 1 and summarized
    603288558                                3               Case No. 2:21-CV-02022-DOC-KES
                                DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 5 of 20 Page ID
                                 #:1312



  1 in Exhibit 2 show that THRIVE vitamins and THRIVE shakes were distributed
  2 between August 24, 2012 and September 11, 2012 to the following 24 states:
  3 California; Nevada; Connecticut; New York; Kentucky; Texas; Ohio; Florida;
  4 Delaware; Pennsylvania; Georgia; Arizona; North Carolina; Alabama; Arkansas;
  5 Idaho; Indiana; Michigan; Tennessee; South Carolina; New Jersey; Alaska; Oregon;
  6 and Kansas.
  7        13.    Each of the THRIVE products shipped in connection with the invoices
  8 attached as Exhibit 1 prominently used Le-Vel’s THRIVE mark. A true and correct
  9 picture of the THRIVE M and THRIVE W products as sent to customers identified
 10 in the invoices attached as Exhibit 1 is attached as Exhibit 3. The image attached as
 11 Exhibit 3 was taken on August 23, 2012.
 12        14.    Le-Vel made its first cash sale of its THRIVE products on September
 13 15, 2012. Attached as Exhibit 4 is a true and correct screen capture from the
 14 Wayback Machine showing Le-Vel’s first website, http://thelvlife.com/, on
 15 September 15, 2012. The screen capture attached as Exhibit 4 includes a true and
 16 correct image of the THRIVE vitamins as they were shipped to customers as of that
 17 date. Attached as Exhibit 5 is another true and correct screen capture from the
 18 Wayback Machine showing another capture of Le-Vel’s first website on September
 19 15, 2012. The screen capture attached as Exhibit 5 includes a true and correct image
 20 of the THRIVE shake product and the packaging for the THRIVE vitamins as they
 21 were shipped to customers as of that date. The website captures in Exhibits 4 and 5
 22 can be accessed at https://web.archive.org/web/20120915142106/
 23 http://thelvlife.com/.
 24        15.    Attached as Exhibit 6 is a true and correct copy of the current Product
 25 PDF for Le-Vel’s THRIVE M vitamin. Attached as Exhibit 7 is a true and correct
 26 copy of the current Product PDF for Le-Vel’s THRIVE W vitamin. Attached as
 27 Exhibit 8 are true and correct copies of the current Product PDFs for Le-Vel’s
 28 THRIVE shake products, including the vanilla, chocolate, strawberry, and apple pie
    603288558                              4                Case No. 2:21-CV-02022-DOC-KES
                               DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 6 of 20 Page ID
                                 #:1313



  1 flavors. Each of the Product PDFs attached as Exhibits 6, 7, and 8 include a
  2 description of the products and an image of the products as they are offered and sold
  3 to customers today.
  4         16.   While only two types of THRIVE products (vitamins and shakes) were
  5 released at launch in August 2012, Le-Vel’s founders always intended to create and
  6 offer three interconnected products that functioned in unity to help Le-Vel’s
  7 customers fill their nutritional gaps, live happier and healthier lives, and look and
  8 feel better. Le-Vel also sought to revolutionize the concept of nutrition and a
  9 person’s skin though its THRIVE skin vitamin patches, known as THRIVE Derma
 10 Fusion Technology (“DFT”). THRIVE DFT provides many nutritional benefits as
 11 well as skin-benefits such as replenishing the skin's moisture barrier, helping
 12 improve skin elasticity, and making skin appear firm, toned, and visibly younger.
 13 (In fact, in Canada, THRIVE DFT is classified as a cosmetic.) Attached as Exhibit
 14 29 is a true and correct capture of the product page for Le-Vel’s THRIVE DFT
 15 patch from Le-Vel’s Canadian website, available at https://le-
 16 vel.ca/Products/THRIVE/DFT.
 17         17.   Le-Vel soon released its THRIVE DFT vitamin skin patch as its third
 18 product. Like Le-Vel’s THRIVE vitamins and shakes, the THRIVE DFT vitamin
 19 skin patch has been offered and sold under the THRIVE name and mark to this day.
 20         18.   Attached as Exhibit 9 is a true and correct copy of the current Product
 21 PDF for Le-Vel’s THRIVE DFT vitamin skin patch. The Product PDF attached as
 22 Exhibits 9 includes a description of the product and an image of the product as it is
 23 offered and sold to customers today.
 24         19.   The combination of Le-Vel’s THRIVE vitamins, THRIVE shakes, and
 25 THRIVE DFT vitamin skin patches were grouped together to form what Le-Vel
 26 named the THRIVE EXPERIENCE—three interconnected products providing
 27 customers three easy steps to reach their fitness goals, live a healthier life, and look
 28 and feel better. The three steps are as follows: (1) Take the THRIVE vitamins first
    603288558                                   5              Case No. 2:21-CV-02022-DOC-KES
                                DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 7 of 20 Page ID
                                 #:1314



  1 thing in the morning; (2) 20 to 30 minutes later, mix and drink the THRIVE shake;
  2 and (3) put on the THRIVE DFT vitamin skin patch.
  3        20.    The three steps of the THRIVE EXPERIENCE, including Le-Vel’s
  4 THRIVE vitamins, shakes, and vitamin skin patches, are the core of Le-Vel’s
  5 THRIVE product line, the backbone of Le-Vel’s THRIVE business, and Le-Vel’s
  6 most popular offering.
  7        21.    Attached as Exhibit 10 is a true and correct copy of a capture of
  8 Le-Vel’s THRIVE EXPERIENCE webpage, available at https://thrivevitamin.le-
  9 vel.com/Products/THRIVE.
 10        22.    The THRIVE EXPERIENCE, including the THRIVE products
 11 included in the THRIVE EXPERIENCE, was met with significant commercial
 12 success. From the time Le-Vel launched its initial THRIVE products in August
 13 2012 through September 4, 2013, which I understand is the day before Thrive
 14 Natural Care claims that it first used THRIVE in commerce with any products, Le-
 15 Vel sold              of its THRIVE products (i.e. THRIVE vitamins, THRIVE
 16 shakes, and THRIVE DFT vitamin skin patches) nationwide. Based on my
 17 experience with Le-Vel, conversations with Le-Vel’s promoters and customers, and
 18 observing reactions from Le-Vel’s customers on social media, Le-Vel’s THRIVE
 19 EXPERIENCE achieved such immediate success due to both the high-quality nature
 20 of the products and the three simple steps of the products’ application, among other
 21 reasons. For example, sales of Le-Vel’s THRIVE EXPERIENCE have grown from
 22     million in 2013 to approximately        million. As a result, Le-Vel has focused
 23 on the three steps of the THRIVE EXPERIENCE in its marketing, including by
 24 designing products built around the concept of “three simple steps” and the literal
 25 connection of the “skin” or “derma” to nutritional and skin benefits through
 26 THRIVE Derma Fusion Technology.
 27        23.    Given the success of the THRIVE EXPERIENCE, Le-Vel’s customer
 28 base grew rapidly. As Le-Vel’s customer base grew, Le-Vel expanded its product
    603288558                              6               Case No. 2:21-CV-02022-DOC-KES
                               DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 8 of 20 Page ID
                                 #:1315



  1 line. In doing so, Le-Vel leveraged the success of its original THRIVE products and
  2 the THRIVE EXPERIENCE by branding all new products under its THRIVE name
  3 and mark.
  4         24.   Le-Vel’s expansion of its THRIVE product line over the years has
  5 successfully developed and leveraged the THRIVE brand, which is one of the most
  6 important and powerful assets Le-Vel owns, so much so that our consumers and the
  7 public more commonly know Le-Vel as THRIVE, not as Le-Vel.
  8         25.   In late 2013, Le-Vel conceived of a new off-shoot of the THRIVE
  9 EXPERIENCE, called THRIVE PLUS, which originally included new supplement
 10 products (all branded under the THRIVE name) that could be added to the core
 11 THRIVE EXPERIENCE. The first THRIVE PLUS products were released to the
 12 public throughout 2014, including THRIVE Balance vitamins and THRIVE
 13 Activate and Boost powdered shakes.
 14         26.   Le-Vel added more THRIVE PLUS products in early 2015 and 2016
 15 with a series of sequential vitamin gels, including THRIVE Form, THRIVE Rest,
 16 and THRIVE Move.
 17         27.   Le-Vel’s THRIVE Form gel vitamin was first offered and sold in
 18 March 2016. THRIVE Form was and still is a collagen protein vitamin intended to
 19 support firm and healthy skin, among other benefits. It is essentially a skin vitamin.
 20 Attached as Exhibit 11 is a true and correct screen capture from the Wayback
 21 Machine showing Le-Vel’s website, http://www.le-vel.com, on March 22, 2016.
 22 The screen capture attached as Exhibit 11 includes a true and correct image of the
 23 THRIVE Form product as it was offered and sold to customers as of that date. The
 24 website capture in Exhibits 11 can be accessed at https://web.archive.org/web/
 25 20160322090613/https://le-vel.com/. Attached as Exhibit 12 is a true and correct
 26 copy of the current Product PDF for Le-Vel’s THRIVE Form skin vitamin. The
 27 Product PDF attached as Exhibit 12 includes a description of the product and an
 28 image of the product as it is offered and sold to customers today.
    603288558                                  7               Case No. 2:21-CV-02022-DOC-KES
                                DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 9 of 20 Page ID
                                 #:1316



  1        28.    Le-Vel further expanded its THRIVE PLUS line by adding a liquid
  2 energy drink supplement called THRIVE Pure in late 2016; another vitamin named
  3 THRIVE Expand in early 2017; a coffee substitute named THRIVE Café in late
  4 2017; a line of protein supplements named THRIVEFIT in early 2018; a kids
  5 vitamin named THRIVE K in late 2018; an antioxidant supplement drink mix called
  6 THRIVE Blast in early 2019; an amino acid vitamin named THRIVE Sculpt in late
  7 2019; a fiber supplement drink mix named THRIVE Restore in late 2019; a
  8 hydration supplement drink mix called THRIVE Thirst in 2020; a digestive
  9 supplement called THRIVE Treat Meal in late 2020; and a pre/probiotic supplement
 10 called THRIVE BIOTIC in early 2021.
 11        29.    As a result of the success of the THRIVE EXPERIENCE and other
 12 THRIVE products, Le-Vel became the fastest direct sales company to reach $1
 13 billion in sales when it eclipsed that milestone in 2017. Le-Vel surpassed $2 billion
 14 in sales of its THRIVE products in 2019 and is currently on its way to $3 billion in
 15 sales. Typically, about 33% of annual sales occur in January to April.
 16        30.    Le-Vel also greatly expanded its THRIVE DFT vitamin skin patches by
 17 offering numerous different variations of its THRIVE DFT product, continuing
 18 consumer association of Le-Vel connecting the “skin” to nutritional and skin benefit
 19 “care.” Expanded THRIVE vitamin skin patches included THRIVE DFT Ultra
 20 released in February 2014, THRIVE DFT Black Label released in August 2015,
 21 THRIVE DFT PINK Breast Cancer Awareness released in October 2015, THRIVE
 22 DFT Team Hoyt released in June 2016, THRIVE DFT DUO released in June 2017,
 23 THRIVE DFT BURN released in June 2018, THRIVE DFT White Label released in
 24 January 2019, and THRIVE DFT Recharge released in March 2020.
 25        31.    As recently as March 1, 2021, Le-Vel released another THRIVE DFT
 26 vitamin skin patch called THRIVE AGAINST CANCER (TAC) DFT. For every
 27 pack of TAC DFTs sold, Le-Vel donates $5 to a worthy organization, which Le-Vel
 28 designates each month, committed to fighting against a certain type of cancer.
    603288558                               8                Case No. 2:21-CV-02022-DOC-KES
                               DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 10 of 20 Page ID
                                 #:1317



  1 Attached as Exhibit 13 is a true and correct copy of the current Product PDF for the
  2 TAC DFT, which provides additional details about Le-Vel’s THRIVE AGAINST
  3 CANCER program. An image of Le-Vel’s TAC DFT products are shown below:
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14               32.   Le-Vel’s TAC DFT is far from the first time Le-Vel has engaged in
 15 charitable initiatives. Rather, Le-Vel has made it part of its core mission to give
 16 back to those in need.
 17               33.   For example, since 2015, Le-Vel partnered with the Hoyt Foundation,
 18 which was founded in 1989 by Dick and Rick Hoyt (Team Hoyt). The Hoyt
 19 Foundation aspires to build the individual character, self-confidence, and self-
 20 esteem of America’s disabled young people through inclusion in all facets of daily
 21 life, including in family and community activities (especially sports), at home, in
 22 schools, and in the workplace. In April 2015, Le-Vel donated $50,000 to the Hoyt
 23 Foundation and, in April 2016, Le-Vel donated an additional $240,000 to the Hoyt
 24 Foundation.
 25
 26
 27
 28
      603288558                                   9               Case No. 2:21-CV-02022-DOC-KES
                                    DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 11 of 20 Page ID
                                 #:1318



  1        34.    Also in April 2016, Dick Hoyt spoke at Le-Vel’s annual convention to
  2 thousands of Le-Vel’s customers and promoters about the Hoyt Foundation. At the
  3 same conference, Le-Vel announced that it would be releasing a special edition
  4 Hoyt THRIVE DFT vitamin skin patch, a portion of the proceeds of which would go
  5 directly to the Hoyt foundation. Le-Vel continues to partner with the Hoyt
  6 Foundation today. Attached as Exhibit 14 are true and correct copies of third-party
  7 articles discussing Le-Vel’s partnership with the Hoyt Foundation. Depicted below
  8 is an image of Dick Hoyt, who was brought to tears immediately prior to this picture
  9 when Le-Vel announced the Team Hoyt DFT vitamin skin patch and corresponding
 10 continued support of the Hoyt Foundation, at Le-Vel’s April 2016 annual
 11 convention with Le-Vel founders:
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25        35.    Beginning in 2015, Le-Vel also partnered with the National Breast
 26 Cancer Foundation (“NBCF”), which remains one of Le-Vel’s partners to this day.
 27 Since 2015, Le-Vel has made an annual donation to NBCF to support its fight
 28 against breast cancer. Overall, since 2015, Le-Vel has donated a total of $1,080,000
    603288558                                10              Case No. 2:21-CV-02022-DOC-KES
                               DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 12 of 20 Page ID
                                 #:1319



  1 to NBCF, making Le-Vel one of the largest donors in NBCF’s history. In addition,
  2 the Chief Operating Officer of NBCF, Kevin Hail, spoke at Le-Vel’s annual
  3 convention in April 2017, and since October 2015, Le-Vel has run an annual
  4 campaign called #THRIVE4PINK, where Le-Vel sells Breast Cancer Awareness
  5 THRIVE DFT skin patches or some other product signifying Le-Vel’s commitment
  6 to NBCF’s mission, with a portion of the proceeds going directly to NBCF.
  7 Attached as Exhibit 15 are true and correct copies of third-party articles discussing
  8 Le-Vel’s partnership with NBCF.
  9               36.   Le-Vel has also previously partnered with the Marine Toys for Tots
 10 Foundation. In December 2015, Le-Vel donated $140,000 to Toys for Tots and, in
 11 December 2017, Le-Vel donated $120,000 to Toys for Tots. Attached as Exhibit 16
 12 (and depicted below) is an image of Le-Vel’s founders presenting Le-Vel’s donation
 13 to Toys for Tots in 2015. In addition to the donations, Le-Vel’s Independent Brand
 14 Promoters held regional toy drives across the country for Toys for Tots in December
 15 2015. Attached as Exhibit 17 are true and correct copies of third-party articles
 16 discussing Le-Vel’s partnership with Toys for Tots.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      603288558                                   11               Case No. 2:21-CV-02022-DOC-KES
                                     DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 13 of 20 Page ID
                                 #:1320



  1
  2        37.    In 2018, Le-Vel partnered with Rise Against Hunger, a non-profit
  3 organization with the goal of ending world hunger, in part, by providing sustainable
  4 food and responding to emergencies in countries around the world. As part of
  5 Le-Vel’s partnership with Rise Against Hunger, Le-Vel launched its THRIVE
  6 AGAINST HUNGER campaign and THRIVE NOURISH humanitarian aid mix in
  7 August 2018. The THRIVE NOURISH product was formulated specifically to
  8 provide protein and nutritional benefits for children and adults in critical need. As
  9 part of Le-Vel’s THRIVE AGAINST HUNGER campaign, Le-Vel worked with
 10 Rise Against Hunger to deliver its THRIVE NOURISH products around the world.
 11 Depicted below is an image of Le-Vel’s THRIVE NOURISH products:
 12
 13
 14
 15
 16
 17
 18
 19
 20        38.    In 2018, 14,040 canisters of THRIVE NOURISH were shipped around
 21 the world; in 2019 6,480 canisters of THRIVE NOURISH were shipped; and in
 22 2020 28,752 canisters of THRIVE NOURISH were shipped. Also in 2020, Le-Vel
 23 worked with Rise Against Hunger to ship 134,179 boxes of its THRIVE Activate
 24 supplement to those in need. Attached as Exhibit 18 are true and correct copies of
 25 third-party articles discussing Le-Vel’s partnership with Rise Against Hunger.
 26        39.    Le-Vel has also partnered with other non-profits to supply food and
 27 supplements to those in need. For example, Le-Vel partnered with Convoy of Hope
 28 in 2020 to provide 1,898 packages of THRIVE Bites beef jerky and 41,915 units of
    603288558                              12              Case No. 2:21-CV-02022-DOC-KES
                               DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 14 of 20 Page ID
                                 #:1321



  1 THRIVEFIT protein powder to those struggling because of the COVID-19
  2 pandemic, as well as front line workers in the fight against COVID-19. And Le-Vel
  3 also partnered with Off Their Plate in 2020 to provide an additional 12,178 packages
  4 of THRIVE Bites beef jerky to those struggling because of COVID-19, as well as
  5 front line workers in the fight against COVID-19. Most recently, in 2021, Le-Vel
  6 again partnered with Convoy of Hope to provide 11,980 boxes of THRIVE Bites
  7 popcorn chips to those struggling from the pandemic, as well as front line workers
  8 in the fight against COVID-19.
  9               40.   Le-Vel has also previously donated substantial sums for disaster relief,
 10 including $434,000 to Americares Hurricane Harvey Relief in August 2017 and
 11 $42,030 to Americares Puerto Rico Hurricane Relief in September 2017.
 12               41.   Le-Vel also recently donated $100,000 to National Urban League in
 13 June 2020. Attached as Exhibit 19 is a true and correct copy of a third-party article
 14 discussing Le-Vel’s donation to National Urban League.
 15               42.   From 2015 through present, Le-Vel has donated a total of
 16 $2,921,863.77 to charity and millions of dollars of product to those in need. As a
 17 result of these charitable donations and Le-Vel’s charitable mission, Le-Vel has
 18 developed a strong reputation in the industry related to its charitable donations. As
 19 early as December 2015, Le-Vel’s founders were featured in the Houston Business
 20 Journal for Le-Vel’s philanthropic mission and impact.
 21               43.   In early 2018, Le-Vel further expanded its THRIVE product line
 22 introducing its THRIVE Pro protein bars. This was the first product in a line of
 23 THRIVE healthy snack options. Le-Vel later added two additional healthy snack
 24 options—THRIVE Bites beef jerky in late 2018 and THRIVE Bites popcorn chips
 25 in late 2020. While this was a small step removed from Le-Vel’s vitamins and
 26 supplement products, the expansion into health snack options was natural as such
 27 products fit squarely within Le-Vel’s mission to provide premium products aimed at
 28 helping people look and feel better.
      603288558                                   13               Case No. 2:21-CV-02022-DOC-KES
                                     DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 15 of 20 Page ID
                                 #:1322



  1        44.    In the summer of 2017, in addition to the expansion of its THRIVE
  2 product line in healthy snacks, Le-Vel decided the time was ripe to naturally expand
  3 to skincare products under its THRIVE mark. Having previously run supplement
  4 companies that expanded into skincare products, Le-Vel’s founder was well
  5 acquainted with such an expansion and the details of introducing skincare products
  6 in a supplement company. Such an expansion is very common, as demonstrated by
  7 the multitude of competing vitamin and supplement companies that have naturally
  8 expanded into skincare, including such major brands as GNC, Vitamin Shoppe,
  9 Garden of Life, Goop, Bluebonnet Nutrition, Beachbody, Isagenix, Herbalife,
 10 Amway, and Shaklee.
 11        45.    Over the next two years, Le-Vel thoroughly researched and ensured
 12 compliance with the Federal Trade Commission, Federal Drug Administration, and
 13 other requirements, developed the products, and created the brand and packaging for
 14 those products. Specifically, it took Le-Vel     to   months to develop its initial
 15 THRIVE SKIN products.
 16        46.    In sourcing the ingredients for its skincare products, Le-Vel used one of
 17 the skincare suppliers Mr. Camper previously used while at one of his prior
 18 supplement and skin care product companies.
 19        47.    In April 2019, Le-Vel released its line of skincare products under the
 20 name and mark THRIVE SKIN. The name THRIVE SKIN was chosen because it
 21 included Le-Vel’s umbrella brand “THRIVE” and the word “SKIN,” which was a
 22 play on Le-Vel’s existing vitamin patches connecting the “skin” to nutritional and
 23 skin benefit “care” and the “skincare” products that the name would identify. The
 24 THRIVE SKIN products were released at Le-Vel’s annual event called
 25 THRIVEPALOOZA, which is attended by thousands of Le-Vel’s customers and
 26 promoters and features celebrity speakers, discussions from Le-Vel’s leadership
 27 about the business (including product expansion), and much more. Le-Vel heavily
 28 advertises its THRIVEPALOOZA events on social media (including Le-Vel’s
    603288558                          14               Case No. 2:21-CV-02022-DOC-KES
                               DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 16 of 20 Page ID
                                 #:1323



  1 Twitter, Facebook, Instagram, and YouTube channel) and its website, and the 2019
  2 THRIVEPALOOZA event was no different. Le-Vel spent over                million on the
  3 April 2019 THRIVEPALOOZA event alone, during which the THRIVE SKIN
  4 product was introduced, with over              specifically dedicated to the launch and
  5 branding of THRIVE SKIN specifically. For example, the launch of THRIVE
  6 SKIN was the biggest announcement and main event at the April 2019
  7 THRIVEPALOOZA, so much so that Le-Vel had a VIP experience room at the
  8 event solely dedicated to the THRIVE SKIN launch. Beyond the
  9 THRIVEPALOOZA event itself, Le-Vel also heavily promoted and advertised the
 10 release of Le-Vel’s THRIVE SKIN products on social media, both before, during,
 11 and after the launch of THRIVE SKIN. Attached as Exhibit 20 are true and correct
 12 copies of social media posts from Le-Vel’s official social media pages promoting
 13 the launch of Le-Vel’s THRIVE SKIN products.
 14         48.   As noted above, the mark THRIVE SKIN was selected to leverage
 15 Le-Vel’s THRIVE brand, as Le-Vel had for all of its other products given that
 16 THRIVE is Le-Vel and most of our customers refer to us as THRIVE, and play on
 17 Le-Vel’s existing vitamin patches connecting the “skin” to nutritional and skin
 18 benefit “care” and the “skincare” products that such name identified.
 19         49.   Like Le-Vel’s THRIVE EXPERIENCE, Le-Vel’s initial THRIVE
 20 SKIN products were a three-step bundle. The initial three THRIVE SKIN products
 21 included THRIVE SKIN Peel exfoliating cream (Step 1), the THRIVE SKIN
 22 Reduce facial serum (Step 2), and the THRIVE SKIN Restore skin moisturizer (Step
 23 3). True and correct copies of Le-Vel’s current Product PDFs for THRIVE SKIN
 24 Peel, Reduce, and Restore are attached as Exhibits 21, 22, and 23, respectively.
 25 These Product PDFs describe the three-step THRIVE SKIN process and provide
 26 additional details, as well as images, of each THRIVE SKIN product.
 27         50.   Le-Vel’s original THRIVE SKIN products released in April 2019 were
 28 deliberately designed as a simple three-step process to mirror Le-Vel’s THRIVE
    603288558                                 15               Case No. 2:21-CV-02022-DOC-KES
                                DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 17 of 20 Page ID
                                 #:1324



  1 EXPERIENCE, and consumers publicly recognized that deliberate connection.
  2 Attached as Exhibit 24 is a true and correct copy of one of Le-Vel’s Twitter posts
  3 from May 24, 2019, related to the launch of the THRIVE SKIN products, including
  4 a reply to the post that says “Like the original Thrive 1-2-3, this Thrive Skin Care 1-
  5 2-3 will be part of my life forever!”
  6               51.   Prior to the launch of THRIVE SKIN in April 2019, Le-Vel made a
  7 post on its Instagram page on February 28, 2019, asking its followers to “guess”
  8 what product Le-Vel would be releasing soon (which was the THRIVE SKIN
  9 skincare product line). At the time this post was made, none of Le-Vel’s customers
 10 or promoters knew the product Le-Vel intended to launch. Despite that lack of
 11 knowledge, Le-Vel Instagram followers responded to Le-Vel’s February 28, 2019
 12 post “guessing” that Le-Vel would expand into skincare. Attached as Exhibit 25 is a
 13 true and correct copy of Le-Vel’s February 28, 2019 Instagram post and some of the
 14 comments to that post.
 15               52.   After Le-Vel’s launch of THRIVE SKIN, many of Le-Vel’s consumers
 16 noted the obvious complementary nature between Le-Vel’s THRIVE SKIN skincare
 17 products and other of Le-Vel products, including Le-Vel’s THRIVE Form skin
 18 vitamin and THRIVE DFT skin vitamin patches. Attached as Exhibit 26 are true
 19 and correct copies of social media posts we located showing Le-Vel customers
 20 comparing Le-Vel’s THRIVE SKIN skincare product to our other THRIVE
 21 products, include our THRIVE Form skin vitamin.
 22               53.   In the first 24 hours following the launch of THRIVE SKIN in April
 23 2019, Le-Vel generated                     in revenue on sales of THRIVE SKIN. To date,
 24 Le-Vel has made over              million in sales of its THRIVE SKIN products. Since we
 25 launched THRIVE SKIN, approximately two thirds of those who purchased a
 26 THRIVE SKIN product had previously purchased other Le-Vel THRIVE products
 27 and already knew our THRIVE brand and THRIVE products.
 28               54.   Given the success of THRIVE SKIN since its introduction, Le-Vel
      603288558                                   16              Case No. 2:21-CV-02022-DOC-KES
                                     DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 18 of 20 Page ID
                                 #:1325



  1 continues to develop new skincare products. To date, over           samples of potential
  2 new THRIVE SKIN skincare products have been developed.
  3        55.     Attached as Exhibit 27 is a spreadsheet containing financial analysis
  4 related to Le-Vel’s THRIVE SKIN products. This spreadsheet includes information
  5 about the number of Le-Vel customers and promoters who have ordered products
  6 generally and have ordered THRIVE SKIN specifically, the number of Le-Vel
  7 promoters that are active and qualified in general and through sales of THRIVE
  8 SKIN, the percentage of Le-Vel purchases generally that are made through Le-Vel’s
  9 “autoship” program (i.e., Le-Vel’s recurring purchase program where customers get
 10 their product automatically every month), a list of all of Le-Vel’s SKUs,
 11 information related to U.S. and Non-Canada THRIVE SKIN inventory, actual sales
 12 and sales projections related to the THRIVE SKIN products, and expenses,
 13 including projected expenses, related to Le-Vel’s development, launch, and
 14 promotion of the THRIVE SKIN brand. This spreadsheet was created for purposes
 15 of this litigation based on information Le-Vel stores in the ordinary course of
 16 business. The financial information cited in Paragraph 47 was obtained from this
 17 spreadsheet.
 18        56.     Over half (       ) of Le-Vel’s purchasers of its THRIVE products are
 19 repeat customers who have previously purchased other products offered by Le-Vel
 20 of its THRIVE brand. Many of Le-Vel’s promoters have built up a brand
 21 community that is highly involved with and passionate about the brand.
 22        57.     Le-Vel currently has over         million total global promoters,       to
                                                 D




 23           of which are actively purchasing and or sharing their experiences on a
 24 monthly basis.
 25        58.     About 75% of Le-Vel’s current customers and promoters are women.
 26        59.     Le-Vel’s Facebook page (available at https://www.facebook.com/
 27 LevelBrands/) has over 1.35 million followers and videos on Le-Vel’s YouTube
 28 channel (available at https://www.youtube.com/channel/
    603288558                               17                 Case No. 2:21-CV-02022-DOC-KES
                                 DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 19 of 20 Page ID
                                 #:1326



  1 UCgMaj7fQm4B3ABJCqKEdQ1w) have been viewed over 9.4 million views.
  2               60.   I understand that Plaintiff claims that Le-Vel received “numerous
  3 adverse health event reports concerning [Le-Vel’s] Thrive products.” While Le-Vel
  4 did indeed receive some adverse health reports, all of which were created by
  5 individuals and not reviewed nor confirmed by the FDA itself, in 2014-2016, Le-Vel
  6 has not received any such reports in over four and a half years, since August 11,
  7 2016. In addition, of those reports, over half of them were filed by the same
  8 individual.
  9               61.   Le-Vel currently has an A+ rating on the Better Business Bureau and
 10 has received such ranking for almost five years, since May 25, 2016.
 11               62.   Direct Selling News, a leading publication, recently asked me to write
 12 the featured article on regulatory and legal compliance for their February 2021
 13 issue. The article covers the importance of regulatory and legal compliance,
 14 including a “how to” portion describing steps that Le-Vel has taken regarding
 15 regulatory and legal compliance that, I believe, companies should mirror. I was
 16 asked to write this article because of Le-Vel’s commitment to and strong focus on
 17 operating in a manner that helps people around the world, benefits our customers,
 18 and goes above and beyond legal and compliance requirements for products, sales,
 19 and operations.
 20
 21
 22
 23
 24
 25
 26
 27
 28
      603288558                                   18               Case No. 2:21-CV-02022-DOC-KES
                                     DECLARATION OF DREW S. HOFFMAN
Case 2:21-cv-02022-DOC-KES Document 23-2 Filed 03/22/21 Page 20 of 20 Page ID
                                 #:1327
